Curia per
Johnson. J.
I take the general rule to be, that an agent is admitted ex necessitate to prove not only his acts as such, but also the fact of his agency.— But in any view of it, the foundation oí the objection was the supposed interest of the witness. In this particular case, the interest of the witness can not be perceived. It was a naked agency. He would not be liable on the note to the plaintiff, because there was no consideration moving him to the execution; nor to the defendant, because, if he acted without authority, the intestate was not bound by it; and how far this might effect his credit, was for the Jury of which the defendant had the full benefit. Aw trial refused.